Citation Nr: 1700665	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

When this case was last before the Board in December 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board also notes that when this case was most recently before the Board, the issues of entitlement to increased ratings for cystic swelling, disfigurement at the back of the occipital region, status post head injury; and for a painful and tender scar on the back of the head were referred to the RO for initial consideration.  To date, the RO has not addressed these matters, and they are once more referred to the RO for appropriate consideration.  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When this case was previously before the Board in December 2015, the RO or Appeals Management Center in Washington D.C. (AMC) was instructed to conduct indicated development to obtain any of the Veteran's employment records from Sears Holding Company.  Specifically, in a Joint Motion for Remand, the Court of Appeals for Veterans' Claims noted a March 2010 statement from a Human Resources Manager at Sears Holding Company.  This correspondence provided a phone number to use in order to obtain comprehensive employment records.  However, following the Board's December 2015 remand, there is no indication the RO contacted this phone number.  Rather, the RO merely sent letters to the Sears Holding Company again requesting a completed VA Form 21-4192.  Though Sears Holding Company provided a partially completed form, which was received in January 2016, the RO was again referenced to the above-noted phone number by the person who completed the form.  Further, the Board also notes a February 2016 report of contact between the Veteran and the National Call Center (NCC), wherein the Veteran indicated the Sears Associates Service Center may have his employment records, rather than the Sears Holding Company.  On remand, the Board finds the RO must contact the above-referenced phone number, and undertake any other indicated development to determine whether additional employment records exist.  

Additionally, in the course of the Board's December 2015 remand, the RO or AMC was instructed to obtain VA examinations assessing the Veteran's service-connected disabilities, as well as a medical opinion outlining the functional impairments caused by those disabilities.  In February 2016 the Veteran was scheduled to undergo examinations.  In an email dated February 10, 2016, an employee at the New Orleans Compensation and Pension Department indicated the Veteran stated he would not attend his scheduled examinations.  However, the following day the Veteran contacted the NCC, and reported he was not notified of the examination, as his roommate answered the phone.  The Veteran asked the RO to reschedule his appointments.  Since the RO has not substantially complied with the Board's December 2015 remand instructions additional development is necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Undertake appropriate development to obtain all outstanding employment records from the Sears Holding Company.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to assess the current degree of severity of the Veteran's service-connected disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examinations, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

5.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

